[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                FEB 19, 2010
                              No. 09-11589                       JOHN LEY
                          Non-Argument Calendar                    CLERK
                        ________________________

                    D. C. Docket No. 06-60317-CR-WPD

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ISHMAEL GRANT,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (February 19, 2009)

Before BIRCH, BLACK and PRYOR, Circuit Judges.

PER CURIAM:

     Ishmael Grant (“Grant”) appeals his 97-month sentence, imposed on
resentencing following his convictions for: (1) conspiracy to commit aggravated

identity fraud, mail fraud, and wire fraud, in violation of 18 U.S.C. §§ 371 and

3237; (2) mail fraud, in violation of 18 U.S.C. § 341; and (3) wire fraud, in

violation of 18 U.S.C. § 1343. Grant first argues that the district court based its

sentence on clearly erroneous factual findings. Specifically, he states that the

district court made unsupported factual findings concerning the connection

between his mortgage fraud and the nationwide economic crisis and that the district

court clearly erred in finding that his role was equal to that of Yvette Scott

Patterson, the overall ringleader of the conspiracy. Grant also argues that his

sentences are substantively unreasonable based on the 18 U.S.C. § 3553(a) factors.

After reviewing the record, we find that there were no procedural errors in Grant’s

resentencing, and that Grant’s 97-month sentence is substantivally reasonable.

Accordingly, we AFFIRM Grant’s sentence.

                                 I. BACKGROUND

      For a full discussion of facts, see United States v. Grant, 320 Fed. Appx 898

(11th Cir. 2008) (per curiam). In that unpublished opinion, we concluded that the

district court’s factual findings were not sufficient to support the application of the

vulnerable-victim enhancement under U.S.S.G. § 3A1.1(b)(1), but upheld Grant’s

convictions and sentence in all other respects. Grant, 320 Fed. Appx. at 910.



                                           2
Notably, we affirmed Grant’s four-level role enhancement for being a leader or

organizer. Id. at 908.

      On remand, the government filed a resentencing memorandum indicating

that it would no longer seek a vulnerable-victim enhancement. R2-395 at 2. With

respect to the § 3553(a) factors, the government suggested that an upward variance

might be appropriate based on “the large amount of fraudulent loans” and “the

identity theft issues” in this case. Id. at 3. The government stated that, at a

minimum, the court should resentence Grant to the high end of his recalculated

guideline range, 97 months. Id. at 4.

      Grant also filed a resentencing memorandum addressing the § 3553(a)

factors. R2-400. Grant noted that he was 63 years old and was suffering from a

variety of physical ailments, including diabetes and blindness in one eye. Id. at 2.

He stated that he “continue[d] to preach the [B]ible” to other inmates while

incarcerated. Id. In addition, Grant argued that the court should consider the

actions of mortgage lenders in determining an appropriate sentence:

      Today much more is known about what has become known as the
      ‘subprime mortgage crisis’ than was known when the defendant was
      [originally] sentenced in this case . . . Suffice to say the role played by
      banks and other lending institutions, aptly expressed during trial
      through use of the term ‘the full doc loan’ (wherein banks abdicated
      their responsibility to assure the bona fide of the underlying
      information provided on otherwise fully complete loan
      documentation), contributed to the ongoing economic crisis faced

                                           3
       today, at least as much as all the participants in the present case
       combined.”

Id. at 2-3.

       At the resentencing hearing, Grant asked the district court to consider his

activities in the context of the nationwide subprime-mortgage crisis. R14 at 7. He

noted that many banks and lending institutions had failed to adequately review

loan applications and had given mortgages to individuals who could not afford

them. Id. at 7-9. He requested that the court “consider a sentence that incorporates

the full gamut of what transpired in this crisis involving many people and many

institutions.” Id. at 8.

       Grant also argued that his role in the conspiracy was less than that of some

of his co-conspirators. Id. at 9-11. He conceded that he had recruited “credit-

worthy” straw buyers to obtain the fraudulent mortgages, but asserted that he had

not been involved in preparing the fraudulent loan documents. Id. at 10-15. Grant

noted that several of his codefendants had received sentences of less than three

years of imprisonment. Id. at 15.

       In response, the government argued that Grant had full knowledge of the

fraudulent loan documents. Id. at 15-17. The government also stated that the

mortgage fraud could not be blamed on the lenders because they relied upon the

fraudulent information that Grant’s mortgage business provided. Id. at 17. With

                                            4
respect to Grant’s role in the offense, the government asserted that the only other

conspirator who came close to Grant’s level of involvement was Yvette Scott

Patterson, Grant’s partner in the mortgage business. Id. at 18.

      The district court gave Grant two opportunities to allocute during the

resentencing hearing. See id. at 5-6, 23-24. In his first statement, he asserted that

the witnesses against him had deliberately lied in their testimony. Id. at 6. In his

second statement, he explained that he had entered into the real estate transactions

“honestly and sincerely,” and “did not know it was a scheme.” Id. at 23. Grant

denied preparing any false documents, and asserted that he was not a leader of the

conspiracy. Id. at 23-24.

      The district court found that Grant had a guideline range of 78 to 97 months

of imprisonment. Id. at 18. Addressing the § 3553(a) factors, the court noted that

Grant’s medical problems were not unusual for a person of his age, and that he

would receive adequate medical treatment from the Bureau of Prisons. Id. at 18-

19. The court also concluded that Grant was not similarly situated to the

co-conspirators who had received relatively lenient sentences. Id. at 19. The court

stated that Grant “played a key role in this case, a role equal to that of Yvette Scott

Patterson.” Id. The court also observed that Grant’s co-conspirators had accepted

responsibility by pleading guilty, whereas “Mr. Grant to this day still doesn’t



                                           5
accept responsibility for his criminal acts.” Id. In addition, the court noted that

“some of the straw buyers in this case were vulnerable people [who] had placed

trust in Mr. Grant because of his position in the church, and [ ] he took advantage

of that.” Id. The court stated that a longer sentence was appropriate based on the

seriousness of Grant’s offense:

      I think that this is a serious crime. I think that crimes like this all over
      the country, particularly in Florida, fuel the real estate market going
      crazy, and when that market crashed it had a terrible effect on not only
      Florida’s economy, not only the American economy, but the whole
      worldwide economy.

Id. at 20. The court also asserted that a longer sentence was needed in order to

promote respect for the law, deter others from committing similar offenses, and

protect the public from further crimes committed by Grant. Id. Accordingly, the

court concluded that a sentence at the high end of the guideline range was

appropriate. Id. The court sentenced Grant to a term of 60 months of

imprisonment with respect to Count 1, and terms of 97 months of imprisonment on

Counts 3, 10, 11, 14, 17, and 18, with all sentences to run concurrently. Id. at 21.

Grant indicated that he did not have any legal objections to his sentence, “other

than what I have stated in my sentencing memorandum.” Id. at 23.

                                  II. DISCUSSION

      On appeal, Grant makes four arguments. First, Grant argues that the district



                                           6
court made unsupported factual findings concerning the connection between his

mortgage fraud and the nationwide and global economic crisis. Second, Grant

asserts that the district court clearly erred in finding that his role was equal to that

of Yvette Scott Patterson, the ringleader of the conspiracy. Third, Grant alleges

that the district court imposed a disproportionate sentence compared to other

defendants in the case. Fourth, Grant argues that his sentence is substantively

unreasonable based on the 18 U.S.C. § 3553(a) factors.

       Generally, we review a sentence imposed by a district court for

reasonableness, using an abuse-of-discretion standard. United States v. Sarras, 575

F.3d 1191, 1219 (11th Cir. 2009). In this case, Grant preserved a general objection

to the reasonableness of his sentence, but he did not specifically object to the

district court’s findings regarding the global-financial crisis or his role in the

offense. We review sentencing arguments raised for the first time on appeal for

plain error. United States v. Aguillard, 217 F.3d 1319, 1320 (11th Cir. 2000) (per

curiam). Under the plain-error standard, the defendant must show (1) an error, (2)

that is plain, and (3) that affects substantial rights. Id. When those three factors

are met, we have discretion to correct an error that seriously affects the fairness,

integrity, or public reputation of judicial proceedings. United States v. Olano, 507

U.S. 725, 732, 113 S. Ct. 1770, 1776 (1993). We have not addressed the



                                            7
relationship between the plain-error standard and reasonableness review in a

published opinion, however, we need not decide whether Grant’s arguments should

be reviewed for an abuse of discretion or for plain error because his sentence is

procedurally reasonable under either standard.

      In reviewing the reasonableness of a sentence, we must ensure, first, “that

the district court committed no significant procedural error, such as failing to

calculate (or improperly calculating) the Guidelines range, treating the Guidelines

as mandatory, failing to consider the § 3553(a) factors, selecting a sentence based

on clearly erroneous facts, or failing to adequately explain the chosen sentence.”

Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597 (2007). “A factual

finding is clearly erroneous when although there is evidence to support it, the

reviewing court on the entire evidence is left with the definite and firm conviction

that a mistake has been committed.” United States v. Robertson, 493 F.3d 1322,

1330 (11th Cir. 2007) (quotations marks and citation omitted). The district court

may base its factual findings on “evidence heard during trial, undisputed

statements in the PSI, or evidence presented during the sentencing hearing.”

United States v. Polar, 369 F.3d 1248, 1255 (11th Cir. 2004).

      “The doctrine of invited error is implicated when a party induces or invites

the district court into making an error.” United States v. Silvestri, 409 F.3d 1311,



                                           8
1327 (11th Cir. 2005) (quotation marks and citation omitted). A party who invites

an error may not subsequently challenge that error on appeal. Id.

      In this case, Grant argued during his resentencing proceedings that banks

and lending institutions had facilitated the conspirators’ mortgage fraud by failing

to adequately review mortgage applications. He requested that the court “consider

a sentence that incorporates the full gamut of what transpired in this crisis

involving many people and many institutions.” R14 at 8. Because Grant stated

that the court should consider his offense in the context of the overall economic

crisis, his argument that the district court’s findings concerning the link between

mortgage fraud and the global-economic crisis were not supported by the record is

precluded by the invited-error doctrine. See Silvestri, 409 F.3d at 1327.

      With respect to Grant’s role in the offense, our previous opinion affirmed the

district court’s imposition of a four-level enhancement for being a leader or

organizer. See Grant, 320 Fed. Appx. at 908. Given our previous finding, the

district court did not clearly err in finding that Grant played a key role in the

conspiracy during the resentencing. See United States v. Stinson, 97 F.3d 466, 469

(11th Cir. 1996) (per curiam) (noting that, “[u]nder the law of the case doctrine,

both the district court and the court of appeals are bound by findings of fact and

conclusions of law made by the court of appeals in a prior appeal of the same case”



                                            9
unless certain exceptions apply).

      Having determined that the district court followed the proper procedures in

sentencing Grant, we now consider whether his sentence is substantively

reasonable in light of the 18 U.S.C. § 3553(a) factors. Gall, 552 U.S. at 51, 128 S.

Ct. at 597. These factors include, among other things: (1) the nature and

circumstances of the offense; (2) the history and characteristics of the defendant;

(3) the need for a sentence to reflect the seriousness of the offense, promote respect

for the law, and provide just punishment; (4) the need for deterrence; (5) the need

to protect the public from further crimes of the defendant; (6) the need to avoid

unwarranted sentencing disparities; and (7) the defendant’s advisory guideline

range. See 18 U.S.C. § 3553(a). We have explained that sentencing disparities

between codefendants are not unwarranted where the codefendants are not

similarly situated. See United States v. Williams, 526 F.3d 1312, 1323 (11th Cir.

2008) (per curiam) (holding that the defendant’s sentence was reasonable, even

though a codefendant received a substantially shorter sentence, because the

codefendant pled guilty and provided substantial assistance to the government);

United States v. Thomas, 446 F.3d 1348, 1356-57 (11th Cir. 2006) (holding that

the defendant’s 121-month sentence was reasonable, even though his codefendants

had received sentences ranging from 41 to 53 months, because the defendant had



                                          10
coordinated the offense).

      “[T]here is a range of reasonable sentences from which the district court may

choose.” United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005) (per curiam).

We ordinarily expect a sentence within the defendant’s advisory guideline range to

be reasonable, id., and “will defer to the district court’s judgment regarding the

weight to be given to the § 3553(a) factors unless the district court has made a clear

error of judgment.” United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir.

2008) (per curiam) (quotation marks and citation omitted), cert. denied, 129 S. Ct.

2848 (2009).

      In this case, Grant personally arranged for the fraudulent purchase of nine

homes worth approximately $2.5 million. A longer sentence was justified based

upon the nature and circumstances of Grant’s offense, as well as the need for the

sentence to reflect the seriousness of the offense and provide just punishment.

Because Grant continued to deny responsibility for his offenses, a longer sentence

was needed in order to promote respect for the law and protect the public from

further crimes committed by Grant. In addition, Grant’s 97-month sentence

promoted the goal of deterrence by discouraging others from committing similar

crimes. Further, Grant’s sentences were within his advisory guideline range. See

Talley, 431 F.3d at 788.



                                          11
      Although Grant’s sentence is lengthier than the sentences given to his

codefendants, all of Grant’s codefendants accepted responsibility for their offenses

by pleading guilty. In addition, the district court found that Grant played a greater

role in the conspiracy than all of his codefendants, with the exception of Yvette

Scott Peterson. Because Grant was not similarly situated to his codefendants, the

disparities between his sentences and those received by his codefendants were not

unwarranted. See Williams, 526 F.3d at 1323; Thomas, 446 F.3d at 1357. Finally,

although the record reflects that Grant suffers from diabetes and other ailments, the

district court did not clearly err in finding that Grant’s health situation was not

unusual for a person of his age and that he would receive adequate medical

treatment from the Bureau of Prisons. See Gonzalez, 550 F.3d at 1324. Thus, the

court was not required to impose a shorter sentence based upon Grant’s medical

condition.

                                 III. CONCLUSION

      Grant appeals his sentence arguing that the district court based the sentence

on clearly erroneous factual findings and that his sentence is substantively

unreasonable. As we have explained, there were no procedural errors in Grant’s

resentencing, and Grant’s 97-month sentence is substantivally reasonable.

Accordingly, the sentence imposed by the district court is AFFIRMED.



                                           12